Citation Nr: 1015203	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  06-03 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to January 23, 
2002, for service connection for residuals of injury, status-
post total hip replacement, including based on clear and 
unmistakable error (CUE) of an unidentified VA decision. 

2.  Entitlement to an effective date prior to January 23, 
2002, for service connection for pelvic asymmetry with a 
mechanical short left leg, including based on CUE of an 
unidentified VA decision.

3.  Entitlement to an effective date prior to January 23, 
2002, for Dependents' Education Assistance (DEA) under 38 
U.S.C. Chapter 35, including based on CUE of an unidentified 
VA decision.

4.  Entitlement to an effective date prior to January 23, 
2002, for special monthly compensation based on loss of use 
of the right lower extremity, including based on CUE of an 
unidentified VA decision.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1942 to November 
1945.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for residuals of injury, status 
post total hip replacement, with an evaluation of 90 percent 
and an effective date of May 6, 2002; granting service 
connection for pelvic asymmetry with a mechanical short left 
leg, with an evaluation of 10 percent and an effective date 
of November 16, 2004; granting eligibility for DEA effective 
from November 16, 2004; and granting special monthly 
compensation based on loss of use of the right lower 
extremity effective from May 6, 2002.  By a July 2005 rating 
action, the RO granted an effective date of January 23, 2002, 
for all of these service-connected disabilities, evaluations, 
and entitlements.  The Veteran nonetheless continued his 
appeal as to all these issues.  

In January 2010, these claims were remanded so the Veteran 
could be afforded a hearing.  In March 2010, the Veteran 
appeared and testified at a videoconference hearing at the 
Albuquerque RO.  The transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed July 1974 rating decision, service 
connection for a right leg/hip disorder was originally 
denied, and subsequent rating and Board decisions declined to 
reopen this previously denied claim-most recently in a July 
2000 Board decision.

3.  The Veteran's most recent request to reopen his 
previously denied claim of service connection for a right 
leg/hip disorder was received on January 23, 2002.  

4.  Other than essentially disagreeing with the RO's weighing 
and evaluation of the evidence in prior rating decisions, the 
Veteran has not specifically set forth the RO's claimed 
error(s) of fact or law, the legal and factual basis for the 
claimed error(s), and why the result in the prior rating 
decisions would have been manifestly different but for the 
alleged error(s) regarding the right leg/hip disorder with 
left leg shortening, eligibility for DEA benefits, and 
entitlement to SMC.  


CONCLUSIONS OF LAW

1.  The Veteran has not raised a legally sufficient claim of 
CUE to a specific rating decision in which the RO denied 
service connection for a right leg/hip disorder that resulted 
in a rating for mechanical left leg shortening, basic 
eligibility for DEA benefits, and entitlement to SMC for loss 
of use of a right lower extremity.  38 C.F.R. § 3.105(a) 
(2009).  

2.  Criteria for assignment of an effective date earlier than 
January 23, 2002, for the grant of service connection for 
residuals of a right leg/hip injury have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.155 
(2009). 

3.  Criteria for assignment of an effective date earlier than 
January 23, 2002, for the grant of service connection for 
pelvic asymmetry with mechanical left leg shortening have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.155 (2009). 

4.  Criteria for assignment of an effective date earlier than 
January 23, 2002, for entitlement to basic eligibility for 
DEA benefits have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.155 (2009). 

5.  Criteria for assignment of an effective date earlier than 
January 23, 2002, for the grant of SMC for loss of use of the 
right lower extremity have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 3.155 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009), is not applicable to claims 
of clear and unmistakable error, because such claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002) (regarding clear and unmistakable error claim 
as to a prior final RO decision); Juarez v. Principi, 16 Vet. 
App. 518, 521 (2002) (citing Parker as "holding VCAA 
inapplicable to claim that RO decision contained CUE").

Additionally, inasmuch as the Veteran is asserting a claim 
for an earlier effective date based on the general legal 
provisions governing assignment of effective dates and not on 
the basis of CUE, the Board finds that the provisions of the 
(VCAA), are also not applicable because adjudication of such 
a claim turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on 
appeals that are decided on an interpretation of the law as 
opposed to a determination based on fact.  See Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  The Board therefore finds that any 
deficiency in VA's VCAA notice or development action in 
relation to the Veteran's earlier effective date claim is 
harmless error.

CUE

The Veteran essentially contends that his service-connected 
right hip/leg disability, pelvic asymmetry with mechanical 
left leg shortening, entitlement to DEA benefits, and SMC for 
loss of use of the right lower extremity, should be effective 
in 1974 when he filed his original claim.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  If, however, the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals of Veterans Claims (Court) 
has established a three-prong test.  The three prongs are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than simple disagreement on how the facts were weighed or 
evaluated), or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc).

As cited below, CUE is a very specific and rare kind of 
error.  It is the kind of error in fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would manifestly have been different but for the 
error.  Generally, the correct facts, as they were known at 
the time, were not before the RO, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Even when the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
stated that

merely to aver that there was CUE in a case 
is not sufficient to raise the issue . . . .  
CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact 
or of law, that when called to the attention 
of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error . . . .  If a 
claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity 
as to what the alleged error is and, unless 
it is the kind of error that, if true, would 
be CUE on its face, persuasive reasons must 
be given as to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there is a 
presumption of validity to otherwise final 
decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

By way of background, the Veteran was initially denied 
service connection for a right leg disorder (now service-
connected as a right hip disorder and pelvic asymmetry with 
left leg shortening) in July 1974.  There were multiple 
rating and Board decisions that declined to find that new and 
material evidence had been received to reopen his previously 
denied claim.  This was most recently confirmed in a July 
2000 Board decision.  Following a January 2002 claim and 
subsequent appeal, the Board found in June 2004 that new and 
material evidence had been received regarding the Veteran's 
claim of service connection for right leg and hip 
disabilities.  Upon remand, the Veteran was awarded service 
connection for residuals of a right leg/hip disorder, 
effective May 6, 2002; service connection for pelvic 
asymmetry producing a mechanical short left leg, effective 
November 16, 2004; SMC for loss of use of the right lower 
extremity; and basic eligibility to DEA benefits, effective 
November 16, 2004.  Upon appeal, the RO found that the 
Veteran was entitled to an effective date on all four issues 
of January 23, 2002 based upon clear and unmistakable error.  
The Veteran appealed this decision requesting an earlier 
effective date of 1974 and that there was clear and 
unmistakable error to previous decisions.  The Veteran and 
his representative, however, did not indicate to which prior 
decision, whether rating or Board, with which he disagreed.  
Nor did he allege specific disagreement with anything other 
than the general decisions denying service connection for a 
right hip/leg disorder.  

Here, the Veteran's allegation simply does not meet the 
criteria noted above, as the Veteran has not stated with any 
specificity what he finds to be the alleged error in previous 
rating and/or Board decisions.  Most importantly, the Veteran 
has not specified to which VA decision he is alleging CUE.  

The very nature of the Veteran's allegations-that service 
connection for a right leg/hip disorder was warranted as the 
Veteran's disability was caused by service-cannot, without 
more, form the basis for a finding of CUE in the rating 
decision at issue.  A mere disagreement with how the RO 
evaluated the facts before it does not constitute an 
allegation that is adequate to raise a CUE claim.  Luallen v. 
Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 
242 (1994).  In essence, the Veteran's argument regarding his 
claim essentially boils down to a reweighing of the evidence.  

Ultimately, the Board finds that the Veteran has not 
presented a valid claim of CUE in the unidentified previous 
rating decisions regarding his service-connected right 
hip/leg disorder, pelvic asymmetry, eligibility for DEA 
benefits, and entitlement to SMC.  The Board is sympathetic 
to the Veteran's contentions, but cannot determine the nature 
of his CUE claim based upon the evidence and statements 
received.  Other than essentially disagreeing with the 
weighing and evaluation of the evidence, he has not 
identified any specific error(s) of fact or law in the RO's 
decisions or the legal or factual basis for any such 
error(s), nor has he explained why the result would have been 
different but for the alleged error.

Under these circumstances, the Board must conclude, 
consistent with the above, that a properly plead claim of CUE 
has not been presented, and that the claims of CUE must be 
dismissed, without prejudice.  See Simmons v. Principi, 17 
Vet. App. 104, 114-16 (2003); Luallen, 8 Vet. App. at 96.  

Earlier Effective Date

In regards to the Veteran's claim of an earlier effective 
date for the grant of service connection for right hip/leg 
disorder, pelvic asymmetry with left leg shortening, basic 
eligibility of DEA benefits, and SMC for loss of use of the 
right lower extremity, he seeks an effective date of 1974 for 
these issues.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

A "claim" means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  The communication may be 
from the claimant, his or her representative, a Member of 
Congress, or anyone acting as next friend of a claimant who 
is not sui juris.  38 C.F.R. § 3.155.

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2009).

As noted above, a July 1974 rating decision originally denied 
the Veteran's claim of service connection for residuals of a 
right leg/hip injury.  Subsequent requests to reopen this 
previously denied claim were denied and his request to reopen 
was most recently denied in a July 2000 Board decision-this 
is the last final decision.  On January 23, 2002, VA received 
the most recent claim to reopen, and service connection was 
granted for a right leg/hip disorder and pelvic asymmetry 
with mechanical left leg due to the right leg/hip disorder, 
effective January 23, 2002.  The ancillary benefits of basic 
eligibility to DEA benefits and SMC due to loss of use of the 
right lower extremity were also awarded an effective date of 
January 23, 2002.  As the issues of service-connected pelvic 
asymmetry, DEA benefits, and SMC are secondary and/or 
ancillary to the service-connected right leg/hip disorder, 
the Board will focus its discussion on the right leg/hip 
disorder.  

The Veteran has submitted numerous statements alleging that 
he should be awarded an effective date in 1974 for his 
claims.  He alleged that he has continuously sought service 
connection for this right leg/hip disorder and now that 
service connection has been granted, it should be effective 
the date of his original claim.  

To reiterate, the effective date of an award of benefits will 
generally depend on the date a claim for such benefits was 
filed, and the Board must consider evidence which may be 
construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date.  The Board is "required to review all the 
communications in the file...that could be interpreted to be 
a formal or informal claim for benefits."  Lalonde v. West, 
12 Vet. App. 377, 381 (1999).

The Court has held that, "[w]hile the Board must interpret 
the appellant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
appellant."  Brannon v. West, 12 Vet. App. 32, 35 (1998), 
Lalonde, 12 Vet. App. at 382 (holding that the effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA).

The Board finds, however, that the record does not contain an 
earlier formal or informal claim to reopen the previously 
denied claim of service connection for a right leg/hip 
disorder than January 23, 2002, following the prior final 
decision.  Again, the Veteran's most recent final decision 
was a July 2000 Board decision.  

Thus, according to 38 U.S.C.A. § 5110(a), the effective date 
cannot be earlier than the current designation of January 23, 
2002.  Although the Veteran and his representative contend 
that service connection should be awarded from the date of 
the Veteran's original claim, there is no legal justification 
offered for this theory, and the Board finds that the law 
does not provide for such benefit.  The Veteran's January 
2002 claim constituted a claim to reopen based upon the most 
recent final Board decision in July 2000 which declined to 
reopen his claim.  Finally, the July 2000 Board decision is 
considered the most recent final decision, and there is no 
evidence of record suggesting that the Veteran attempted to 
appeal that decision, and CUE has been denied in the instant 
decision.

The evidence of record does not support the Veteran's 
contentions.  The date of receipt of the claim to reopen is 
controlling under the applicable law.  Although the Board is 
sympathetic to the Veteran's contentions, the preponderance 
of the evidence is against the Veteran's claim for an 
effective date earlier than January 23, 2002 for the grant of 
service connection for a right leg/hip disorder and the 
secondary or ancillary benefits associated with that grant of 
service connection.  The Veteran's claim must, therefore, be 
denied.




ORDER

The claim of CUE for unidentified VA decisions in which the 
RO denied service connection for a right leg/hip disorder, 
and at which time entitlement to DEA benefits and SMC was not 
warranted, is dismissed without prejudice.  

An effective date prior to January 23, 2002 for the grant of 
service connection for a right leg/hip disorder is denied.  

An effective date prior to January 23, 2002 for the grant of 
service connection for pelvic asymmetry with mechanical left 
leg shortening is denied.

An effective date prior to January 23, 2002 for basic 
eligibility of DEA benefits is denied.  

An effective date prior to January 23, 2002 for SMC for loss 
of use of the right lower extremity is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


